Merrick, C. J.
This action is brought to recover of defendants damages for injury done to household furniture, injured while under seizure on a judgment for rent.
The defendants Schmidt & Go. had obtained judgment against the plaintiff (while absent during the summer months at Biloxi) for two hundred dollars, it being for four months rent. They caused furniture of about two thousand dollars in value, to be seized. The Judge of the lower court was of the opinion that the seizure of all the furniture was directed by the plaintiffs in order to obtain possession of the leased premises. The unnecessary seizure of all the furniture perhaps gives some color to this supposition. The proof shows that the furniture was injured in taking it from the premises leased and in storing it afterwards.
The Sheriff’s or Constable’s duty and responsibility are prescribed by Art. 1559 of the Code of Practice, in these words, viz:
“When the objects seized consist of money, movables, beasts or slaves, he should put them in a placo of safety, under the penalty of being responsible for the loss or injury they may sustain through his fault or neglect.”
Where the plaintiff does not interfere with the officer charged with the execution of a final process upon a judgment regularly obtained, he cannot be held responsible for the wilful or negligent acts of such officer in the execution of the writ. But we are not satisfied that there was such an active interference on the part of Schmidt & Go., as to render them responsible for the acts of the officer.
See Meredith v. Flaxman, 5 C. & P., 99.
The plaintiff has filed an answer praying for an amendment of the judgment in his favor, by allowing him a larger amount of damages than was allowed in the lower court. The defendants, Schmidt & Go., claim that they should be allowed an additional month’s rent, on account of the removal of the property by the plaintiff since the seizure.
We do not think the judgment ought to be disturbed in either particular.
It is therefore ordered, adjudged and decreed by the court, that the judgment of the lower court be affirmed as against the said George F. Pierson, with costs, and that saidjudgment as to the said Schmidt and Vogel, composing the firm of Schmidt & Go., be avoided and reversed, and that there be judgment against the plaintiff and in their favor, and that they recover their costs in both courts.